Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s Amendment filed on November 10, 2020 in which claims 1-20 are presented for examination.

Response to Arguments
Applicant’s arguments, see Remarks, filed November 10, 2020, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102 (a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. US Publication No. 2010/0251370.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. US Patent no. 7,140,020 in view of Sun et al. US Publication No. 2010/0251370.

Regarding claim 1, McCarthy et al. disclose “a method for controlling process priority for one or more work units having one or more processes” by providing a dynamic management of virtual partition computer workloads through service level optimization (See McCarthy et al. Title) the method comprising managing allocation of a computer resource to at least one partition of a plurality of partitions of a multiple partition computer system, the system comprising: a plurality of work load managers, with one work load manager associated with each partition of the plurality of partitions, wherein each work load manager determines a resource request value for the computer resource based on at least one priority assigned to its partition associated with the computer resource; and a partition load manager that is operative to form an allocation value for each respective partition based on a respective resource request value; wherein the system apportions the computer resource among the plurality of partitions based on the allocation values);  and (reallocating one or more resources to the work unit” (Col. 5, lines 7-52 describing if a particular partition has a change in resource requirements, the PLM will examine the existing requirements of the other partitions with the new requirements of the particular partition, as well as the current resources, to determine if reallocation is necessary. The PLM may also initiate reallocation after a change in system resources, e.g. a processor fails, or additional memory is added, etc.) “when the priority level exceeds a predetermined threshold value” (Figure 3; Col. 7, line 42-Col.9, line 3; describing that the PLM starts 301 by receiving 302 the resource requests from the WLMs. The PLM then optionally determines whether to initiate reallocation 315. The PLM may compare the resource requests with the current allocations. If a particular partition has a request for more or less resources that exceeds a predetermined threshold, as compared with a current allocation, then the PLM may initiate reallocation). It is noted however, McCarthy et al. did not specifically detail the aspects of “detecting a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the work unit; “maintaining the priority level associated with the work unit when one of the throughput value and the response time value changes” as recited in the instant claim 1. On the other hand, Sun et al. achieved the aforementioned claimed features. In particular, Sun et al. disclose “detecting a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the work unit” by providing a network intrusion detection system to detect and monitor network packets, wherein a resource monitoring program obtains a device loading of the processing unit and an access load of the network connection unit. A loading level of the processing unit is decided according to the device load and the access load (See Sun et al. Title, Abstract; Figure 2, Components S210, S220; Paragraphs 0019-0021); “maintaining the priority level associated with the work unit when one of the throughput value and the Figure 2; Paragraph 0023 describing the alert correlation program counts execution times of the detection rules, so as to decide whether to change priorities of the detection rules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of McCarthy et al. with the system of Sun et al. because they are both directed to detecting and monitoring network packets and are both from the same field of endeavor. Such combination would have enhanced the versatility of McCarthy et al. by allowing it to make corresponding adjustments for different resource consumptions while deciding to load and operate detection rules according to a current load.

As per claim 2, McCarthy et al. disclose “wherein the work unit is a container having at least one application, the at least one application including at least one process” (Figures 1A, 1B, 2A, 2B; Col. 4, line 53-Col. 7, line 41).

As per claim 3, McCarthy et al. disclose “wherein the work unit is a virtual machine, the virtual machine including at least one process” (Figures 1A, 1B, 2A, 2B; Col. 4, line 53-Col. 7, line 41).

As per claim 4, McCarthy et al. disclose “increasing the priority level associated with the work unit when the throughput value and the response time value are increased such that swappiness of memory is decreased for the work unit” (Col. 3, lines 33-46).

Col. 3, lines 33-46).

As per claim 6, McCarthy et al. disclose “wherein maintaining the priority level associated with the work unit occurs when one of the throughput value and the response time value is increased” (Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

As per claim 7, McCarthy et al. disclose “wherein maintaining the priority level associated with the work unit occurs when one of the throughput value and the response time value is decreased” (Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

As per claim 8, McCarthy et al. disclose “inversely relating a frequency of resource swapping with the priority level associated with the work unit” (Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

Regarding claim 9, McCarthy et al. disclose “a non-transitory computer readable storage medium comprising a computer readable program for controlling process priority for one or more work units having one or more processes” by providing a dynamic management of virtual partition computer workloads through service level optimization (See McCarthy et al. Title) the method comprising managing allocation of a computer resource to at least one partition of a plurality of partitions of a multiple partition computer system, the system comprising: a plurality of work load managers, with one work load manager associated with each partition of the plurality of partitions, wherein each work load manager determines a resource request value for the computer resource based on at least one priority assigned to its partition associated with the computer resource; and a partition load manager that is operative to form an allocation value for each respective partition based on a respective resource request value; wherein the system apportions the computer resource among the plurality of partitions based on the allocation values);  and (reallocating one or more resources to the work unit” (Col. 5, lines 7-52 describing if a particular partition has a change in resource requirements, the PLM will examine the existing requirements of the other partitions with the new requirements of the particular partition, as well as the current resources, to determine if reallocation is necessary. The PLM may also initiate reallocation after a change in system resources, e.g. a processor fails, or additional memory is added, etc.) “when the priority level exceeds a predetermined threshold value” (Figure 3; Col. 7, line 42-Col.9, line 3; describing that the PLM starts 301 by receiving 302 the resource requests from the WLMs. The PLM then optionally determines whether to initiate reallocation 315. The PLM may compare the resource requests with the current allocations. If a particular partition has a request for more or less resources that exceeds a predetermined threshold, as compared with a current allocation, then the PLM may initiate reallocation). It is noted however, McCarthy et al. did not specifically detail the aspects of “detecting a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the by providing a network intrusion detection system to detect and monitor network packets, wherein a resource monitoring program obtains a device loading of the processing unit and an access load of the network connection unit. A loading level of the processing unit is decided according to the device load and the access load (See Sun et al. Title, Abstract; Figure 2, Components S210, S220; Paragraphs 0019-0021); “maintaining the priority level associated with the work unit when one of the throughput value and the response time value changes” (Figure 2; Paragraph 0023 describing the alert correlation program counts execution times of the detection rules, so as to decide whether to change priorities of the detection rules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of McCarthy et al. with the system of Sun et al. because they are both directed to detecting and monitoring network packets and are both from the same field of endeavor. Such combination would have enhanced the versatility of McCarthy et al. by allowing it to make corresponding adjustments for different resource consumptions while deciding to load and operate detection rules according to a current load.
Figures 1A, 1B, 2A, 2B; Col. 4, line 53-Col. 7, line 41).

As per claim 11, McCarthy et al. disclose “wherein the work unit is a virtual machine, the virtual machine including at least one process” (Figures 1A, 1B, 2A, 2B; Col. 4, line 53-Col. 7, line 41).

As per claim 12, McCarthy et al. disclose “increasing the priority level associated with the work unit when the throughput value and the response time value are increased such that swappiness of memory is decreased for the work unit” (Col. 3, lines 33-46).

As per claim 13, McCarthy et al. disclose “decreasing the priority level associated with the work unit when the throughput value and the response time value are decreased such that swappiness of memory is increased for the work unit” (Col. 3, lines 33-46).

As per claim 14, McCarthy et al. disclose “wherein maintaining the priority level associated with the work unit occurs when one of the throughput value and the response time value is increased” (Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

As per claim 15, McCarthy et al. disclose “wherein maintaining the priority level associated with the work unit occurs when one of the throughput value and the response time value is decreased” (Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).
Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

Regarding claim 17, McCarthy et al. disclose “a system (Figure 6), comprising: a memory (603, 604); and a hardware processor (601)” by providing a dynamic management of virtual partition computer workloads through service level optimization (See McCarthy et al. Title; Abstract describing a dynamic management of virtual partition computer workloads through service level optimization (See McCarthy et al. Title) the method comprising managing allocation of a computer resource to at least one partition of a plurality of partitions of a multiple partition computer system, the system comprising: a plurality of work load managers, with one work load manager associated with each partition of the plurality of partitions, wherein each work load manager determines a resource request value for the computer resource based on at least one priority assigned to its partition associated with the computer resource; and a partition load manager that is operative to form an allocation value for each respective partition based on a respective resource request value; wherein the system apportions the computer resource among the plurality of partitions based on the allocation values);  and (reallocate one or more resources to the work unit” (Col. 5, lines 7-52 describing if a particular partition has a change in resource requirements, the PLM will examine the existing requirements of the other partitions with the new requirements of the particular partition, as well as the current resources, to determine if reallocation is necessary. The PLM may also initiate reallocation after a change in system resources, e.g. a processor fails, or additional memory is added, etc.) “when the priority level exceeds a predetermined threshold value” (Figure 3; Col. 7, line 42-Col.9, line 3; describing that the PLM starts 301 by receiving 302 the resource requests from the WLMs. The PLM then optionally determines whether to initiate reallocation 315. The PLM may compare the resource requests with the current allocations. If a particular partition has a request for more or less resources that exceeds a predetermined threshold, as compared with a current allocation, then the PLM may initiate reallocation). It is noted however, McCarthy et al. did not specifically detail the aspects of “detect a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the work unit; “maintain the priority level associated with the work unit when one of the throughput value and the response time value changes” as recited in the instant claim 17. On the other hand, Sun et al. achieved the aforementioned claimed features. In particular, Sun et al. disclose “detecting a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the work unit” by providing a network intrusion detection system to detect and monitor network packets, wherein a resource monitoring program obtains a device loading of the processing unit and an access load of the network connection unit. A loading level of the processing unit is decided according to the device load and the access load (See Sun et al. Title, Abstract; Figure 2, Components S210, S220; Paragraphs 0019-0021); “maintaining Figure 2; Paragraph 0023 describing the alert correlation program counts execution times of the detection rules, so as to decide whether to change priorities of the detection rules). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of McCarthy et al. with the system of Sun et al. because they are both directed to detecting and monitoring network packets and are both from the same field of endeavor. Such combination would have enhanced the versatility of McCarthy et al. by allowing it to make corresponding adjustments for different resource consumptions while deciding to load and operate detection rules according to a current load.

As per claim 18, McCarthy et al. disclose “wherein the hardware processor is further configured to increase the priority level associated with the work unit when the throughput value and the response time value are increased such that swappiness of memory is decreased for the work unit” (Col. 3, lines 33-46).

As per claim 19, McCarthy et al. disclose “wherein the hardware processor is further configured to decrease the priority level associated with the work unit when the throughput value and the response time value are decreased such that swappiness of memory is increased for the work unit” (Col. 3, lines 33-46).

Figures 4A-4B; Col. 9, line 4-Col. 11, line 28).

Remarks
The Applicant argued that McCarthy fails to disclose or suggest at least “detecting a change in load level for each work unit based on a correlation between the throughput value and the response time value to adjust a priority level associated with the work unit; maintaining the priority level associated with the work unit when one of the throughput value and the response time value change”. The Examiner recognizes that and has introduced Sun et al. to have taught the aforementioned claimed features. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined the system of McCarthy et al. with the system of Sun et al. because they are both directed to detecting and monitoring network packets and are both from the same field of endeavor. Such combination would have enhanced the versatility of McCarthy et al. by allowing it to make corresponding adjustments for different resource consumptions while deciding to load and operate detection rules according to a current load.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017.  The examiner can normally be reached on Monday-Thursday 7AM-5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571 270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 4, 2021